Title: To George Washington from William Stephens Smith, 26 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 26th Feby 1783
                        
                        Inclosed I have the honor of forwarding to your Excellency a Copy of a Letter from Mr Robert Hoakesly
                            accompanied with a memorial and the original Invoice of Merchandize shiped on board the Sloop Convert, with affidavits
                            annexed, tending to prove the propriety of the prayer of his Memorial. I am Your Excellency’s most obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                New York 20th February 1783
                            
                            I flatter my-self your goodness will render an appology unnecessary for the freedom of this Letter, when
                                you consider of what importance the subject is to me, that occasions my writing it.
                            In the month of December Last, I sent from here a memorial to his Excellency General Washington which I
                                understood from Mr Sproat Commissary of prisoners was delivered to you Sir, to be forwarded, as I have not been
                                honour’d with an answer from His Excellency to the request contain’d in the Memorial, beg leave to enclose a Copy of
                                it Least the original should be lost or mislaid, and also Affidavits in support of the Injuries Complain’d of.
                            Should my application to the General require that Brazel and Mackelheney be Examined viva voce, it would
                                lay me under particular Obligations if I could get leave soon to come with them within the American Lines as one if
                                not both of them will shortly go to nova Scotia in this situation my anxiety cannot but be great, and I trust you will
                                Excuse me for requesting the favour of you to lay my papers before General Washington as soon as possible. I have the
                                honor to be with every sentiment of respect Sir Your most Obedt & Humble Servt
                            
                                Robt Hoakesly
                            
                        
                        
                    